



EXHIBIT 10.7
SEASPINE HOLDINGS CORPORATION
2020 EMPLOYMENT INDUCEMENT INCENTIVE AWARD PLAN
STOCK OPTION GRANT NOTICE
SeaSpine Holdings Corporation, a Delaware corporation (the “Company”), pursuant
to its 2020 Employment Inducement Incentive Award Plan (as may be amended and/or
restated from time to time, the “Plan”), hereby grants to the individual listed
below (the “Optionee”), an option to purchase the number of shares of Common
Stock, par value $0.01 per share, of the Company (the “Shares”), set forth below
(the “Option”). This Option is subject to all of the terms and conditions set
forth herein and in the Stock Option Agreement attached hereto as Exhibit A (the
“Agreement”) and the Plan, each of which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Stock Option Grant Notice (this “Grant Notice”)
and the Agreement.
Optionee:
[__________]
Grant Date:
[__________]
Vesting Commencement Date:
[__________]
Exercise Price per Share:
$[_________] /Share
Total Number of Shares Subject to the Option:
[__________] Shares
Expiration Date:
[10th Anniversary of Grant Date]
Vesting Schedule:
[__________]
Termination:
The Option shall terminate on the Expiration Date set forth above or, if
earlier, in accordance with the terms of the Agreement
Type of Option:     
Non-Qualified Stock Option

By his or her signature below, the Optionee agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. The Optionee has
reviewed the Agreement, the Plan and this Grant Notice in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Agreement
and the Plan. The Optionee hereby agrees to accept as binding, conclusive and
final all decisions and/or interpretations of the Administrator upon any
questions arising under the Plan or relating to the Option. If the Optionee
lives in a community property state and either is married or has a registered
domestic partner, his or her spouse has signed the Consent of Spouse attached to
this Grant Notice as Exhibit B.
SeaSpine HOLDINGS CORPORATION
 
OPTIONEE
By:
__________________________
 
By:
__________________________
Print Name:
__________________________
 
Print Name:
__________________________
Title:
__________________________
 
Address:
__________________________
Address:
5770 Armada Dr.
 
 
__________________________
 
Carlsbad, CA 92008
 
Email:
__________________________






--------------------------------------------------------------------------------





EXHIBIT A
TO STOCK OPTION GRANT NOTICE
STOCK OPTION AGREEMENT
Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, SeaSpine Holdings
Corporation, a Delaware corporation (the “Company”), has granted to the Optionee
an option (the “Option”) under the Company’s 2020 Employment Inducement
Incentive Award Plan (as amended from time to time, the “Plan”) to purchase the
number of Shares indicated in the Grant Notice.
ARTICLE I.
GENERAL
1.1    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
1.2    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice; provided, however,
that, for purposes of determining “Good Reason” under the Plan or this Agreement
with respect to the Award, “Good Reason” shall have the meaning given to such
term in the Plan, with the exception that Section 2.26 of the Plan shall be
amended and replaced with the term “Good Reason” as defined in that certain
SeaSpine Holdings Corporation Senior Leadership Retention and Severance Plan,
effective January 27, 2016 (as such may be amended and/or restated from time to
time).


ARTICLE II.
GRANT OF OPTION
2.1    Grant of Option; Employment Inducement Award. For good and valuable
consideration, effective as of the Grant Date set forth in the Grant Notice (the
“Grant Date”), the Company irrevocably grants to the Optionee the Option to
purchase any part or all of the aggregate number of Shares set forth in the
Grant Notice, upon the terms and conditions set forth in the Plan and this
Agreement. The Option shall be a Non-Qualified Stock Option. The Option is
intended to constitute an “employment inducement” award under Nasdaq Stock
Market (“Nasdaq”) Rule 5635(c)(4), and consequently is intended to be exempt
from the Nasdaq rules regarding stockholder approval of stock option plans or
other equity compensation arrangements. This Agreement and the terms and
conditions of the Option shall be interpreted in accordance and consistent with
such exemption.
2.2    Exercise Price. The exercise price of the Shares subject to the Option
shall be as set forth in the Grant Notice, without commission or other charge;
provided, however, that the exercise price per share of the Shares subject to
the Option shall not be less than 100% of the Fair Market Value of a Share on
the Grant Date.
2.3    Consideration to the Company. In consideration of the grant of the Option
by the Company, the Optionee agrees to render faithful and efficient services to
the Company or any Affiliate.
ARTICLE III.
EXERCISABILITY
3.1    Commencement of Exercisability.
(a)Subject to this Article III, the Option shall become vested and exercisable
in such amounts and at such times as are set forth in the Grant Notice.





--------------------------------------------------------------------------------





(b)Except as set forth in Section 3.1(c) below or Section 11.2(d) of the Plan,
no portion of the Option which has not become vested and exercisable as of the
date of the Optionee’s Termination of Service shall thereafter become vested and
exercisable, except as may be otherwise provided by the Administrator or as set
forth in the Plan or a written agreement between the Company and the Optionee.
(c)    In addition, the then-unvested portion of the Option shall fully vest and
become exercisable on an accelerated basis upon (i) the Optionee’s Qualifying
Termination following the date of a Change in Control, or (ii) the Optionee’s
Termination of Service due to the Optionee’s death or disability. For clarity,
in addition to the foregoing, if a Change in Control occurs, the Option shall be
subject to accelerated vesting and exercisability as provided in Section
11.2(d)(ii) and (iii) of the Plan.
3.2    Duration of Exercisability. Any installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.
3.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:
(a)    The Expiration Date set forth in the Grant Notice;
(b)    Subject to clauses (c) through (f) below, the date that is three (3)
months from the date of the Optionee’s Termination of Service (other than by the
Company for Cause, due to the Optionee’s Qualifying Termination following a
Change in Control or due to the Optionee’s death or disability);
(c)The date that is twelve (12) months from the date of the Optionee’s
Termination of Service due to the Optionee’s death or disability;
(d)The start of business on the date of the Optionee’s Termination of Service by
the Company for Cause;
(e)In the event of the Qualifying Termination following the date of a Change in
Control, the Expiration Date set forth in the Grant Notice; or
(f)If a Change in Control occurs, such later date through which the Option may
be exercised by the Optionee (or the Optionee’s legal guardian or legal
representative) as provided in Section 11.2(d)(iii) of the Plan.
ARTICLE IV.
EXERCISE OF OPTION
4.1    Person Eligible to Exercise. Except as provided in Section 5.2 hereof,
during the lifetime of the Optionee, only the Optionee may exercise the Option
or any portion thereof. After the death of the Optionee, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3 hereof, be exercised by the deceased Optionee’s beneficiary or by
any person empowered to do so under the deceased Optionee’s will or under the
then-applicable laws of descent and distribution, subject to Section 9.3(c) of
the Plan.
4.2    Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof. However, the Option shall not be exercisable with
respect to fractional shares.
4.3    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the stock administrator of the Company (or
any other person or entity designated by the Company) of all of the following
prior to the time when the Option or such portion thereof becomes unexercisable
under Section 3.3 hereof:





--------------------------------------------------------------------------------





(a)A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Optionee or other person
then-entitled to exercise the Option or such portion of the Option;
(b)Full payment of the exercise price and applicable withholding taxes for the
Shares with respect to which the Option, or portion thereof, is exercised, in a
manner permitted by Section 4.4 hereof;
(c)Any other representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with all applicable
provisions of the Securities Act, the Exchange Act, any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange,
national market system or automated quotation system on which the Shares are
listed, quoted or traded or any other applicable law; and
(d)In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise the Option (as
determined by the Administrator in its sole discretion).
Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
4.4    Method of Payment. Payment of the exercise price and any tax withholding
shall be by any of the following, or a combination thereof, at the election of
the Optionee:
(a)    Cash;
(b)    Check;
(c)    Delivery of a written or electronic notice that the Optionee has placed a
market sell order with a broker with respect to Shares then issuable upon
exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate exercise price and/or applicable tax withholding;
provided, that payment of such proceeds is then made to the Company upon
settlement of such sale;
(d)    With the consent of the Administrator, surrender of other Shares which
have been held by the Optionee for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares (plus applicable tax withholding, if elected by the Optionee) with
respect to which the Option or portion thereof is being exercised;
(e)With the consent of the Administrator, surrendered Shares issuable upon the
exercise of the Option having a Fair Market Value on the date of exercise equal
to the aggregate exercise price of the Shares (plus applicable tax withholding,
if elected by the Optionee) with respect to which the Option or portion thereof
is being exercised; or
(f)With the consent of the Administrator, such other form of legal consideration
as may be acceptable to the Administrator.
4.5    Conditions to Issuance of Stock Certificates. The Shares deliverable upon
the exercise of the Option, or any portion thereof, may be either previously
authorized but unissued Shares, treasury Shares or issued Shares which have been
purchased on the open market. Such Shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any certificates or make
any book entries evidencing Shares purchased upon the exercise of the Option or
portion thereof prior to fulfillment of the conditions set forth in Section 9.4
of the Plan.





--------------------------------------------------------------------------------





4.6    Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company, including,
without limitation, voting rights and rights to dividends, in respect of any
Shares purchasable upon the exercise of any part of the Option unless and until
such Shares shall have been issued by the Company to such holder (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 11.2 of the Plan.
ARTICLE V.
OTHER PROVISIONS
5.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement as provided in the Plan. All interpretations and
determinations made by the Administrator in good faith shall be final and
binding upon the Optionee, the Company and all other interested persons.
5.2    Transferability of Option. Without limiting the generality of any other
provision hereof, the Option shall be subject to the restrictions on
transferability set forth in Section 9.3 of the Plan.
5.3    Adjustments. The Optionee acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Article 11 of the Plan.
5.4    Tax Consultation. The Optionee understands that the Optionee may suffer
adverse tax consequences as a result of the grant, vesting and/or exercise of
the Option, and/or with the purchase or disposition of the Shares subject to the
Option. The Optionee represents that the Optionee has consulted with any tax
consultants the Optionee deems advisable in connection with the purchase or
disposition of such shares and that the Optionee is not relying on the Company
for any tax advice.
5.5    Optionee’s Representations. The Optionee shall, if required by the
Company, concurrently with the exercise of all or any portion of this Option,
make such written representations as are deemed necessary or appropriate by the
Company and/or the Company’s counsel.
5.6    Section 409A. This Agreement and the Grant Notice shall be interpreted in
accordance with the requirements of Section 409A of the Code. The Administrator
may, in its discretion, adopt such amendments to the Plan, this Agreement or the
Grant Notice or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate to comply with the
requirements of Section 409A of the Code or an available exemption thereof;
provided, however, that the Administrator shall have no obligation to take any
such action(s) or to indemnify any person from failing to do so.
5.7    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Option in any material way without the prior written
consent of the Optionee.
5.8    Not a Contract of Service Relationship. Nothing in this Agreement or in
the Plan shall confer upon the Optionee any right to continue to serve as an
Employee, Director, Consultant or other service provider of the Company or any
of its Affiliates or shall interfere with or restrict in any way the rights of
the Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Optionee at any time for any reason
whatsoever, with or without Cause, except to the extent expressly provided
otherwise in a written agreement between the Company or an Affiliate and the
Optionee.





--------------------------------------------------------------------------------





5.9    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Optionee is subject to Section
16 of the Exchange Act, then the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
5.10    Conformity to Securities Laws. The Optionee acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.
5.11    Limitation on the Optionee’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. The Plan, in and of itself, has
no assets. The Optionee shall have only the rights of a general unsecured
creditor of the Company and its Affiliates with respect to amounts credited and
benefits payable, if any, with respect to the Option, and rights no greater than
the right to receive the Common Stock as a general unsecured creditor with
respect to Options, as and when payable hereunder.
5.12    Successors and Assigns. The Company or any Affiliate may assign any of
its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and its Affiliates. Subject to the restrictions on transfer set forth in
this Article 5, this Agreement shall be binding upon the Optionee and his or her
heirs, executors, administrators, successors and assigns.
5.13    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and its Affiliates and the Optionee with respect to the subject
matter hereof.
5.14    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Optionee shall be addressed to the Optionee at the Optionee’s last address
reflected on the Company’s records. Any notice shall be deemed duly given when
sent via email or when sent by reputable overnight courier or by certified mail
(return receipt requested) through the United States Postal Service.
5.15    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
5.16    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.





--------------------------------------------------------------------------------





EXHIBIT B
TO STOCK OPTION GRANT NOTICE
CONSENT OF SPOUSE
I, _______________, spouse of _______________, have read and approve the Stock
Option Grant Notice (the “Grant Notice”) to which this Consent of Spouse is
attached and the Stock Option Agreement (the “Agreement”) attached to the Grant
Notice. In consideration of issuing to my spouse the shares of the common stock
of SeaSpine Holdings Corporation set forth in the Grant Notice, I hereby appoint
my spouse as my attorney-in-fact in respect to the exercise of any rights under
the Agreement and agree to be bound by the provisions of the Agreement insofar
as I may have any rights in said Agreement or any shares of the common stock of
SeaSpine Holdings Corporation issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Agreement.




Dated: _______________                _______________________________
Signature of Spouse

















